Citation Nr: 1340724	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-01 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 40 percent prior to December 19, 2008, and in excess of 10 percent on and after December 19, 2008 for degenerative joint disease (DJD) of the lumbar spine, to include propriety of a reduction from 40 percent to 10 percent for DJD of the lumbar spine, effective December 19, 2008.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1980 to August 1984 and from July 1989 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Huntington, West Virginia, on brokerage for the Roanoke, Virginia, RO which, in relevant part, reduced the Veteran's lumbar DJD rating from 40 percent to 10 percent effective December 19, 2008.  The Roanoke RO retains original jurisdiction of the case.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a July 2013 hearing in Washington, DC.  A transcript has been associated with the file.  The Board received evidence directly from the Veteran in August 2013, which concerned VA and private treatment for the DJD of the lumbar spine in 2013.  The RO will have the opportunity to provide initial consideration of the evidence on remand.  38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board must remand this case for an additional VA examination and VA treatment records.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran indicated in his July 2013 testimony before the undersigned that his service connected lumbar spine DJD had worsened since his last VA examination in October 2012.  The Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  

All VA treatment records that could potentially be helpful in resolving a claim must be obtained.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The Veteran has been receiving treatment from VA on an ongoing basis.  The claims file reflects treatment only through November 2009.  The Veteran did submit some additional VA treatment records dated in 2013, but the record is clearly incomplete.  To correctly assess the Veteran's current disability, all records of treatment from November 2009 to the present must be considered.  Therefore, those records must be obtained for the file.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for treatment concerning lumbar spine DJD from November 2009 to the present.  All efforts to obtain VA records should be fully documented, and a negative response must be provided if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine DJD disabilities.  Sufficient evaluations should be scheduled to evaluate the Veteran's orthopedic and neurological symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected lumbar spine DJD disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

3.  Then, the RO/AMC should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

